                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MARION REED, individually and         )
as Administrator of the               )
Estate of BARBARA C. REED,            )
JENNIFER EDSON, and RANDY             )
REED,                                 )
                                      )
                 Plaintiffs,          )
                                      )
      v.                              )             1:18CV720
                                      )
REICHHOLD LIQUIDATION, INC.,          )
d/b/a Liquidating Reichhold,          )
Inc.,                                 )
                                      )
                 Defendant.           )


                      MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

      Presently before this court is a Motion for Summary

Judgment filed by Defendant Reichhold Liquidation, Inc.,

(“Defendant”), (Doc. 123), to which Plaintiffs have responded,

(Doc. 125), and Defendant has replied, (Doc. 126). This motion

is ripe for adjudication. For the reasons stated herein, this

court will deny Defendant’s motion.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      A.    Parties

      Plaintiff Marion Reed is a resident of Iowa who appears in

his individual capacity and as the Administrator of the Estate




     Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 1 of 28
of Barbara C. Reed. (Complaint (“Compl.”) Doc. 1 ¶ 1.) Mr. Reed

was married to Barbara Reed (“Mrs. Reed”) for forty-one years,

until the time of her death. (Id.) Plaintiff Jennifer Edson is

the adult daughter of Barbara and Marion Reed and a resident of

Iowa. (Id. ¶ 2.) Plaintiff Randy Reed is the adult son of

Barbara and Marion Reed and a resident of Florida. (Id. ¶ 3.)

     Prior to its bankruptcy in 2014, Defendant was a

corporation formed in the state of Delaware. (Def.’s Br. in

Supp. of Mot. for Summ. J. (“Def.’s Br.”) (Doc. 124) at 4.)1

Prior to 2014, its headquarters was at Research Triangle Park,

North Carolina, and its principal place of business was in North

Carolina. (Id.) In May 2016, Defendant emerged from Bankruptcy

as a corporation called Liquidating Reichhold, Inc. (Id.)

Defendant is now incorporated in the state of Delaware. (Id.)

     B.   Procedural History

     Plaintiffs filed their Complaint in this court on

August 20, 2018. (Compl. (Doc. 1).) Defendant filed an Answer on

November 28, 2018. (Doc. 8.)

     On February 12, 2020, the court granted Defendant’s Motion

in Limine to apply Iowa substantive law at trial and during any


     1  All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                                 - 2 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 2 of 28
remaining procedural disputes. (Doc. 53.) Following discovery,

Defendant filed an Amended Answer on May 19, 2020. (Doc. 107.)

     On October 19, 2020, this court held a motion hearing

regarding Defendant’s Motion in Limine to Exclude Plaintiffs’

Expert, Susan Raterman, (Doc. 54), following which Defendant’s

motion was denied without prejudice, subject to further review

at trial. (Tr. of Mot. Hr’g (Doc. 131).) Following the hearing,

this court also permitted Defendant to file a brief motion for

reconsideration of the court’s order denying their Motion for

Leave to File Motion for Summary Judgment. (Id.) On December 3,

2020, Defendant filed a Motion for Leave to File, (Doc. 121),

which this court granted, (Doc. 122).

     On December 17, 2020, Defendant filed the instant Motion

for Partial Summary Judgment, (Doc. 123), and accompanying

brief, (Doc. 124). Plaintiffs replied on January 19, 2021,

(Pls.’ Resp. to Def.’s Mot. for Summ. J. (“Pls.’ Resp.”) (Doc.

125), and Defendant replied on February 2, 2021, (Def.’s Reply

Br. in Supp. of Mot. for Summ. J. (“Def.’s Reply”) (Doc. 126)).

     This matter is set for a bench trial regarding the issue of

spoliation of evidence on June 1, 2021, and for a jury trial as

to the remaining issues in September 2021. (Minute Entry

02/23/2021.)




                                 - 3 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 3 of 28
       C.    Factual Background

       Any material factual disputes will be specifically

addressed in the relevant analysis. The facts described in this

summary are taken in a light most favorable to Plaintiff.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986). Additional facts relevant to this order will be

addressed in the analysis.

       Mrs. Reed worked for the Square D manufacturing plant in

Cedar Rapids, Iowa, in a variety of jobs from March 1972 to

August 1976. (Def.’s Br. (Doc. 124 at 2-3.) Mrs. Reed died on

August 21, 2017, from mesothelioma. (Id. at 2.) Plaintiffs

allege that Mrs. Reed developed mesothelioma after working with

and around asbestos-containing phenolic molding compounds at the

Square D manufacturing plant. (Id. at 2-3; Compl. (Doc. 1) ¶ 9.)

Plaintiffs allege that Defendant supplied the asbestos-

containing molding compounds to Square D which led to

Mrs. Reed’s illness. (See Compl. (Doc. 1) ¶¶ 55-65.)

II.    STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to




                                    - 4 -



      Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 4 of 28
judgment as a matter of law.” Fed. R. Civ. P. 56(a)2; see Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). This court’s

summary judgment inquiry is whether the evidence “is so one-

sided that one party must prevail as a matter of law.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The moving

party bears the initial burden of demonstrating “that there is

an absence of evidence to support the nonmoving party’s case.”

Celotex Corp., 477 U.S. at 325. If the “moving party discharges

its burden . . . , the nonmoving party must come forward with

specific facts showing that there is a genuine issue for trial.”

McLean v. Patten Cmtys., Inc., 332 F.3d 714, 718-19 (4th Cir.

2003) (citing Matsushita Elec. Indus. Co., 475 U.S. at 586-87).

Summary judgment should be granted “unless a reasonable jury

could return a verdict in favor of the nonmoving party on the

evidence presented.” Id. at 719 (citing Liberty Lobby, 477 U.S.

at 247–48).

     When considering a motion for summary judgment, courts must

“construe the evidence in the light most favorable to . . . the

non-moving party. [Courts] do not weigh the evidence or make


     2 The parties routinely cite to Iowa’s standard for summary
judgment. (Def.’s Br. (Doc. 124) at 9-10); Pls.’ Resp. (Doc.
125) at 15.) However, “[a] federal standard determines the
sufficiency of the evidence for submission of an issue to a
jury,” Jones v. Meat Packers Equip. Co., 723 F.2d 370, 372 (4th
Cir. 1983), not Iowa’s standard.

                                 - 5 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 5 of 28
credibility determinations.” Wilson v. Prince George’s Cnty.,

893 F.3d 213, 218-19 (4th Cir. 2018).

     “Under the familiar Erie doctrine, [courts] apply state

substantive law and federal procedural law when reviewing state-

law claims.” Kerr v. Marshall Univ. Bd. of Governors, 824 F.3d

62, 74 (4th Cir. 2016); see also Fitzgerald v. Manning, 679 F.2d

341, 346 (4th Cir. 1982) (“[W]hether there is sufficient

evidence to create a jury issue of those essential substantive

elements of the action, as defined by state law, is controlled

by federal rules.”). This court will apply Iowa substantive law

in this matter. (See Doc. 53.)

III. ANALYSIS

     A.   Parties’ Arguments

     Defendant moves for summary judgment as to all of

“Plaintiffs’ claims against Reichhold Liquidation, Inc.” (Doc.

123 at 2.)3 Defendant argues that the evidence establishes that

Square D’s conduct was the sole proximate cause of Mrs. Reed’s

injuries, and accordingly, Defendant is insulated from any

liability under Iowa law pursuant to the “sole cause of the

employer” defense, (Def.’s Br. (Doc. 124) at 5), as Square D


     3 Although coded in CM/ECF as a Motion for Partial Summary
Judgment, (Docket Entry 12/17/2020), during a status conference
held on February 23, 2021, all parties confirmed that
Defendant’s motion is one for full summary judgment.

                                 - 6 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 6 of 28
failed “to institute asbestos safety precautions, including

respiratory protection,” (id. at 7).

     In their response, Plaintiffs argue that this court should

not grant summary judgment because the issue of sole proximate

cause should be left to the jury to decide, (Pls.’ Resp. (Doc.

125) at 9-12), evidence of Occupational Safety and Health

Administration (“OSHA”) violations are not relevant to the sole

proximate cause defense, (id. at 12-13), and Reichhold was at

fault in a way that enhanced and contributed to the danger to

Mrs. Reed such that Square D could not have been the sole

proximate cause of Mrs. Reed’s injury, (id. at 13-15).

     In their Reply, Defendant argues that Plaintiffs have not

presented evidence that Mrs. Reed worked with or around any

Reichhold molding compounds that contained asbestos, and thus, a

reasonable fact-finder could conclude that a cause other than

Reichhold’s products caused Mrs. Reed’s death.4 (Def.’s Reply

(Doc. 126 at 2-5.)


     4  During a status conference held February 23, 2021,
Defendant stated that the conduct of Square D, as Mrs. Reed’s
employer, is the conduct at issue, not Defendant’s conduct, when
proving whether Square D was the sole proximate cause of
Mrs. Reed’s injury. As is apparent from this court’s analysis,
this court agrees and finds that it is not necessary to
determine at this stage in the proceedings whether Defendant
supplied asbestos-containing materials to Square D. Instead,
Defendant bears the burden of proving that the conduct of
Square D occurred and that the conduct of Square D was the only
                                        (Footnote continued)
                                 - 7 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 7 of 28
     B.   The Sole Proximate Cause Defense

          1.   Historical Application

     “The sole proximate cause defense has long been recognized

in Iowa.” Sponsler v. Clarke Elec. Coop., Inc., 329 N.W.2d 663,

665 (Iowa 1983) (citing Johnson v. McVicker, 216 Iowa 654, 658,

247 N.W. 488, 490 (1933).) The defense has historically been a

complete bar to liability, with a defendant manufacturer or

supplier in a product liability matter asserting that the

plaintiff’s employer or another third party was the sole

proximate cause of an injured plaintiff’s damages, see Chumbley

v. Dreis & Krump Mfg. Co., 521 N.W.2d 192, 194 (Iowa Ct. App.

1993); Johnson v. Interstate Power Co., 481 N.W.2d 310, 323-24

(Iowa 1992), “even when a third party alleged to be responsible

for the injury is not joined in the case,” Sponsler, 329 N.W.2d

at 665. Historically, “[t]he rule has been applied in

negligence, strict-liability, and breach-of-warranty cases

. . . .” Weyerhaeuser Co. v. Thermogas Co., 620 N.W.2d 819, 824

(Iowa 2000).

     Although a plaintiff ordinarily “has the burden to prove

the requisite causal connections between the defendant’s alleged



proximate cause of Mrs. Reed’s injury. See Iowa Civil Jury
Instructions § 700.5, https://cdn.ymaws.com/sites/ www.iowabar.
org/resource/resmgr/files/Linked_12-17_Civil_Jury_Inst.pdf (last
visited Apr. 12, 2021).
                                 - 8 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 8 of 28
negligence and the injury,” defendants have the burden of proof

to establish the elements of the defense, Chumbley, 521 N.W.2d

at 194 (citing Sponsler, 329 N.W.2d at 665); those elements

require proof that (1) “[t]he conduct of plaintiff’s employer

occurred” and (2) that “[t]he conduct of plaintiff’s employer

was the only proximate cause of plaintiff’s damages,” id. at

193; see also Iowa Civil Jury Instructions § 700.5,

https://cdn.ymaws.com/sites/www.iowabar.org/resource/resmgr/

files/Linked_12-17_Civil_Jury_Inst.pdf (last visited Apr. 12,

2021).

          2.   Changes to Iowa Law in 2009

     Prior to 2009, Iowa courts followed the approach advocated

by the Restatement (Second) of Torts, in which “a defendant’s

conduct [was] a legal or proximate cause of the plaintiff’s

damages” if “(a) his conduct [was] a substantial factor in

bringing about the harm, and (b) there [was] no rule of law

relieving the actor from liability.” Thompson v. Kaczinski, 774

N.W.2d 829, 836 (Iowa 2009).

     In 2009, in Thompson v. Kaczinski, the Iowa Supreme Court

announced that it would no longer use the formulation of legal

or proximate cause supplied by the Restatement (Second) of Torts

and instead, was adopting that of the Restatement (Third) of

Torts. Id. at 837-39. The Iowa Supreme Court recognized that the


                                 - 9 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 9 of 28
term “proximate cause” had “been the source of significant

uncertainty and confusion” because it was understood as

conflating “factual determinations (substantial factor in

bringing about harm) with policy judgments (no rule of law

precluding liability).” Id. at 836-37.

     As the drafters of the Restatement (Third) of Torts note in

their comments, “[t]he ‘substantial factor’ requirement for

legal cause in the Second Restatement of Torts has often been

understood to address proximate cause, although that was not

intended.” Restatement (Third) of Torts: Phys. & Emot. Harm § 29

cmt. a (2010). Because the drafters believed that the term

“proximate cause” erroneously implies that the only cause of

plaintiff’s harm is the cause “nearest in time or geography to

the plaintiff’s harm,” and obscures the fact that “[m]ultiple

factual causes always exist . . . and multiple proximate causes

are often present,” the drafters explicitly disclaimed use of

the term “proximate cause” when formulating the approach of the

Restatement (Third). Id.; see also id. § 34 cmt. f. (advising

courts to avoid the term).

     Under the new approach, proximate cause is now known as

“scope of liability,” and this element is addressed separately

from factual causation. Id. An actor’s “scope of liability” is

defined as being “limited to those physical harms that result


                                 - 10 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 10 of 28
from the risks that made the actor’s conduct tortious.”

Kaczinski, 714 N.W.2d at 838. The Iowa Supreme Court indicated

that “foreseeability is still relevant in scope-of-liability

determinations.” Id. at 839. Citing the comments by the drafters

of the Restatement (Third) of Torts, the Iowa Supreme Court held

that “[w]hen scope of liability arises in a negligence case, the

risks that make an actor negligent are limited to foreseeable

ones, and the factfinder must determine whether the type of harm

that occurred is among those reasonably foreseeable potential

harms that made the actor’s conduct negligent.” Id. (citing

Restatement (Third) of Torts § 29 cmt. j (2010)) (internal

quotations and citations omitted). The Iowa Civil Jury

Instructions developed by the Iowa State Bar Association

indicate that a “harm is within the scope of a defendant’s

liability if that harm arises from the same general types of

danger that the defendant should have taken reasonable steps . .

. to avoid.” Iowa Civil Jury Instructions § 700.3A,

https://cdn.ymaws.com/sites/www.iowabar.org/resource/resmgr/file

s/Linked_12-17_Civil_Jury_Inst.pdf (last visited Apr. 12, 2021).

     Following the Iowa Supreme Court’s decision in Kaczinski,

the Iowa Supreme Court confirmed its decision to follow the

Restatement (Third) of Torts. See, e.g., Alcala v. Marriott

Int’l, Inc., 880 N.W.2d 699, 712 (Iowa 2016) (acknowledging that


                                 - 11 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 11 of 28
the court adopted § 7 of the Restatement (Third) of Torts in

Kaczinski); Crow v. Simpson, 871 N.W.2d 98, 106 (Iowa 2015)

(citing § 29 of the Restatement (Third)); Hoyt v. Gutterz Bowl &

Lounge L.L.C., 829 N.W.2d 772, 776 (Iowa 2013) (relying on § 40

of the Restatement (Third)); State v. Tribble, 790 N.W.2d 121,

127 (Iowa 2010) (applying § 26 and § 27 of the Restatement

(Third)).

            3.   Kaczinski’s Impact on the Sole Proximate Cause
                 Defense

     Given the conceptual differences between the Restatement

(Second) and the Restatement (Third), it is not clear what

effect the Kaczinski decision has had on the availability of the

sole proximate cause defense. Indeed, the drafters of the

Restatement (Third) acknowledged that courts following the

Restatement (Second)’s approach had “employ[ed] the doctrine of

‘sole proximate cause’ to limit the liability of a defendant.”

Restatement (Third) of Torts: Phys. & Emot. Harm § 34 cmt. f

(2010). As a result, the drafters advised courts adopting the

Restatement (Third) to “avoid[ ]” the term. Id. Similarly,

although the Iowa Bar Association’s Iowa Civil Jury Instruction

on sole proximate cause presents the elements of the sole

proximate cause defense, the drafting committee stated in the

comments that it “takes no position on the validity of this

instruction after Thompson v. Kaczinski . . . .” Iowa Civil Jury

                                 - 12 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 12 of 28
Instructions § 700.5, https://cdn.ymaws.com/sites/

www.iowabar.org/resource/resmgr/files/Linked_12-17 Civil Jury

Inst.pdf (last visited Apr. 12, 2021).

                a.    Authorities Cited by the Parties Are Not
                      Persuasive

     The parties argue that the sole proximate cause defense

survived Kaczinski, (Def.’s Br. (Doc. 124) at 5-7; Pls.’ Resp.

(Doc. 125) at 11), but this court does not find these cited

authorities persuasive. Defendant cites only cases that preceded

the decision in Kaczinski in support of their position. (See

Def.’s Br. (Doc. 124) at 5-7 (citing Chumbley, 521 N.W.2d at

193-94 (decided in 1993); Johnson, 481 N.W.2d at 323-24 (decided

in 1992); Renze Hybrids, Inc. v. Shell Oil Co., 418 N.W.2d 634,

641-42 (Iowa 1988); Sponsler, 329 N.W.2d at 663-65 (decided in

1983)).) Plaintiffs acknowledge that Kaczinski changed Iowa tort

law, but argue that “[i]nconveniently for the Reed family,” the

sole proximate cause defense “has survived Kaczinski,” citing

the Iowa Supreme Court’s decision in Brokaw v. Winfield-Mt.

Union Community School District, 788 N.W.2d 386, 393 (Iowa

2010). (Pls.’ Resp. (Doc. 125) at 11.)

     In Brokaw, parents of an injured basketball player brought

an assault and battery action against the player whose elbow had

struck their son in the head during a basketball game, as well

as against the opposing player’s school district. Brokaw, 788

                                 - 13 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 13 of 28
N.W.2d at 388. Among other claims, the parents asserted that

their son’s injuries did “not qualify as intervening causes

because an intervening cause exists when an independent and

unforeseeable intervening or secondary act of negligence occurs,

after the alleged tortfeasor’s negligence, and that secondary

act becomes the sole proximate cause of the plaintiff’s

injuries.” Id. at 390 (internal quotations omitted). Although

the district court had originally decided the matter prior to

the decision in Kaczinski and had applied the approach from the

Restatement (Second) of Torts, see id. at 391, to find that a

battery had occurred, id. at 390, the Iowa Supreme Court held

that the district court did not err because it properly applied

the foreseeability analysis which would have been required under

the new formulation prescribed by the Restatement (Third) of

Torts. See id. at 391-94.

     This court does not find Plaintiffs’ citation of Brokaw to

be unequivocal evidence that the sole proximate cause defense

has survived. As Plaintiffs acknowledge, (Pls.’ Resp. (Doc. 125)

at 11 n.1), both the district court and the Iowa Supreme Court

decided Brokaw based on the elements of duty and breach of duty,

rather than causation, Brokaw, 788 N.W.2d at 390-94. Although

Plaintiffs may be correct that the Iowa Supreme Court decided

the case as “a duty and breach of duty case because that is how


                                 - 14 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 14 of 28
the pre-Kaczinski lower court addressed it,” (Pls.’ Resp. (Doc.

125) at 11 n.1), this court does not regard the fact that the

Brokaw court did not overturn the district court’s decision as

clear evidence that the sole proximate cause defense survived.

Indeed, the words “sole proximate cause” appear only once in the

opinion, in the court’s recitation of the facts. See Brokaw, 788

N.W.2d at 390.

                 b.   The Iowa Supreme Court has not Directly or
                      Indirectly Addressed this Issue

     As a federal court sitting in diversity jurisdiction, this

court is bound to apply the jurisprudence of Iowa’s highest

court. See Private Mortg. Inv. Servs., Inc. v. Hotel & Club

Assocs., Inc., 296 F.3d 308, 312 (4th Cir. 2002). Upon careful

research, however, this court has not found a decision in which

the Iowa Supreme Court has directly endorsed or disclaimed

continued use of the sole proximate cause defense following

Kaczinski.

     This court finds only one mention of the sole proximate

cause defense by the Iowa Supreme Court since 2009. In that

case, in which the jury was instructed as to sole proximate

cause in a medical malpractice action, the court stated that

“[t]he concept of sole proximate cause is problematic at best in

a medical malpractice action against a mental health

professional treating a suicidal patient,” acknowledging that,

                                 - 15 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 15 of 28
in prior cases, the court had held that “juries should not be

instructed on sole proximate cause or superseding cause based on

the foreseeable negligence of third parties when the defendant

owed a duty to protect plaintiff from such harm.” Mulhern v.

Catholic Health Initiatives, 799 N.W.2d 104, 122 (Iowa 2011).

However, the Iowa Supreme Court did not cite its decision in

Kaczinski. See id. For this reason, this court does not infer

from this Iowa Supreme Court opinion that the defense has

survived under a Restatement (Third) approach to torts.

     With very few exceptions, the Iowa Supreme Court has

increasingly employed the term “scope of liability” from the

Restatement (Third) when addressing tort claims, rather than

“proximate cause” from the Restatement (Second). See, e.g.,

Alcala, 880 N.W.2d at 712; Crow, 871 N.W.2d at 106; Hoyt, 829

N.W.2d at 776; Tribble, 790 N.W.2d at 127; see also See S. Ins.

Co. v. CJG Enters., Inc., No. 3:15-cv-00131-RGE-SBJ, 2017 WL

3453369, at *9 (S.D. Iowa Feb. 10, 2017) (finding that the term

“sole proximate cause” arises infrequently in Iowa case law

after 2009).

     Where the court does continue to use the term “sole

proximate cause,” it is in limited circumstances. For example,

in Burkhalter v. Burkhalter, 841 N.W.2d 93 (Iowa 2013), in which

the Iowa Supreme Court determined that the jury instructions on


                                 - 16 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 16 of 28
the issue of undue influence were not repetitious, id. at 94-95,

the Iowa Supreme Court analogized the instructions given in

other cases, including one sole proximate cause case from 1970,

id. at 107 (citing Andrews v. Struble, 178 N.W.2d 391, 400 (Iowa

1970)). This court finds this reference to sole proximate cause

to be incidental, as the court’s decision is limited to the

structure of “jury instructions that build upon concepts of

law,” rather than an endorsement of the sole proximate cause

defense. Id.

     Similarly, in Amish Connection, Inc. v. State Farm Fire and

Casualty Co., 861 N.W.2d 230 (Iowa 2015), a case involving

whether an insurance policy covered concurrent and intervening

causes to an accident, id. at 241, the Iowa Supreme Court

recognized that, in the past, it has “held an accident that has

two independent causes, one of which is covered and one

excluded, is covered unless the excluded cause is the sole

proximate cause of injury.” Id. at 241-42 (citing Grinnell Mut.

Reinsurance Co. v. Emps. Mut. Cas. Co., 494 N.W.2d 690, 693-94

(Iowa 1993); Kalell v. Mut. Fire & Auto. Ins. Co., 471 N.W.2d

865, 868 (Iowa 1991)). In Amish Connection, the Iowa Supreme

Court held that “under the unambiguous terms of [the insurer’s]

policy,” the damage from the concurrent cause was not an insured

loss. Id. at 243. It is not clear from the court’s analysis,


                                 - 17 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 17 of 28
however, whether this was an explicit recognition of the sole

proximate cause defense, as the court’s analysis appears to be

limited to the terms of the insurance policy. Id. at 241-43.

     Based on this research, this court does not find that the

Iowa Supreme Court has directly or indirectly addressed whether

the sole proximate cause defense survives the adoption of the

Restatement (Third) in Kaczinski.

                c.    Other Authorities Provide a Compelling
                      Argument for Why the Defense does not
                      Persist

     “[I]n a situation where the [Iowa] Supreme Court has spoken

neither directly nor indirectly on the particular issue before

us, [this court is] called upon to predict how that court would

rule if presented with the issue.” Private Mortg. Inv. Servs.,

296 F.3d at 312. This court may rely on intermediate appellate

court decisions to “constitute the next best indicia of what

state law is, although such decisions may be disregarded if

[this] court is convinced by other persuasive data that the

highest court of the state would decide otherwise,” including by

relying on “restatements of the law, treatises, and well

considered dicta.” Id. (internal citations and quotations

omitted).

     Decisions from the Iowa Court of Appeals, Iowa’s

intermediate appellate court do not assist this court in


                                 - 18 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 18 of 28
determining whether the defense survived Kaczinski. The Iowa

Court of Appeals has decided only one case regarding the sole

proximate cause defense since 2009. See Schmitt v. Koehring

Cranes, Inc., 798 N.W.2d 491 (Iowa Ct. App. 2011). In that case,

decided in 2011, the court cited only cases that pre-dated

Kaczinski to find that the instruction was not applicable, and

thus, that the district court did not err by not instructing the

jury as to the defense. Id. at 497-98. Because the appellate

court did not cite Kaczinski, this court cannot infer from the

appellate court’s analysis whether it considered the

implications of a shift to the Restatement (Third) on the

defense’s availability.

     In several cases following Kaczinski, the Iowa Court of

Appeals has used the term “sole proximate cause” or analyzed

whether an event could be found to be a sole proximate cause

outside of the context of a sole proximate cause defense, but

the court has never cited Kaczinski or addressed the

implications of Kaczinski in its analysis. See, e.g., Brinck v.

Siouxland Mental Health Ctr., No. 17—1774, 2018 WL 4360994, at

*5 (Iowa Ct. App. Sept. 12, 2018); Salem United Methodist Church

of Cedar Rapids v. Church Mut. Ins. Co., No. 13-2086, 2015 WL

1546431, at *3-4 (Iowa Ct. App. Apr. 8, 2015); Moad ex rel. Moad

v. Gary Jensen Trucking, Inc., No. 14-0164, 2015 WL 1063049, at


                                 - 19 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 19 of 28
*7 (Iowa Ct. App. Mar. 11, 2015); Est. of Haakenson ex. rel.

Haakenson v. Chicago Cent. & Pac. R.R. Co., No. 13-1127, 2014 WL

957609, at *4 (Iowa Ct. App. Mar. 12, 2014); Metro. Prop. & Cas.

Ins. Co. v. Cowie, No. 12-1945, 2013 WL 1751291, at *3 (Iowa Ct.

App. Apr. 24, 2013). In one such decision, the court explicitly

applied the “substantial factor” test for proximate cause from

the Restatement (Second), rather than that of the Restatement

(Third). Serratos v. Tyson Foods, No. 11-1186, 2012 WL 1439055,

at *7 (Iowa Ct. App. Apr. 25, 2012).

     Between 2009 and 2011, other federal courts in Iowa

confronted with the issue of the sole proximate cause defense

relied only on Iowa cases decided before 2009, without

acknowledging Kaczinski, and appear to have assumed, without

deciding, that the defense persists. See Stults v. Int’l Flavors

& Fragrances, Inc., 56 F. Supp. 3d 958, 964-65 (N.D. Iowa 2014);

Nationwide Agribusiness Ins. Co. v. SMA Elevator Constr. Inc.,

816 F. Supp. 2d 631, 681 (N.D. Iowa 2011); Union Cnty., Iowa v.

Piper Jaffray & Co., No. 4:06-CV-374, 2010 WL 11465479, at *9

n.8 (S.D. Iowa Nov. 22, 2010).

     Moreover, since 2011, only one federal district court in

Iowa has dealt directly with the issue of the sole proximate

cause defense under Iowa law. That court decided not to submit a

sole proximate cause defense to the jury, acknowledging that


                                 - 20 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 20 of 28
although the Iowa Supreme Court has previously recognized the

sole proximate cause defense, Dahlin v. Lyondell Chem. Co., No.

3:14-cv-00085-SMR-HCA, 2016 WL 4690390, at *6 (S.D. Iowa

Mar. 24, 2016) (citing Sponsler, 329 N.W.2d at 665), “this

proclamation preceded the Iowa Supreme Court’s adoption of . . .

the Restatement (Third) of Torts in Thompson v. Kaczinski.” Id.

After Kaczinski, “the Iowa Supreme Court has increasingly turned

to the Restatement (Third),” which “labels the sole proximate

cause defense ‘confusing’ . . . .” Id. (internal citations

omitted). The federal district court concluded that the

Restatement (Third) of Tort’s “criticisms” of the term were

“valid and suspect[ed] the Iowa Supreme Court would, as well.”

Id. See also Dahlin v. Lyondell Chem. Co., Case No. 3:14-cv-

00085-SMR-HCA, 2016 WL 4136769, at *24 (S.D. Iowa July 12,

2016), vacated on other grounds, 881 F.3d 599 (8th Cir. 2018)

(on a subsequent motion for a new trial, reiterating that the

court “finds the logic of the Restatement (Third) persuasive and

predicts the Iowa Supreme Court would, as well,” thus,

“buttress[ing] the Court’s conclusion that it properly omitted

Defendants’ requested sole proximate cause instruction”).

                d.    This Court will not Permit Defendant to
                      Raise the Sole Proximate Cause Defense

     This court is persuaded by the federal district court’s

decision in Dahlin, as well as the comments to the Restatement

                                 - 21 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 21 of 28
(Third) of Torts, that the Iowa Supreme Court, if presented with

this issue, would abandon the sole proximate cause defense. As

the drafters indicate, the term “sole proximate cause” is the

product of a misinterpretation of the Restatement (Second) of

Tort’s approach to causation, Restatement (Third) of Torts:

Phys. & Emot. Harm § 34 cmt. a (2010), that “incorrectly implies

that there can be only one proximate cause of harm” and

“obscures a more direct and precise explanation for denying

liability,” id. § 34 cmt. f. Under the Restatement (Third) of

Torts, which the Iowa Supreme Court has expressly adopted, see

discussion supra Section III.B.2, when “an independent act is

also a factual cause of harm, an actor’s liability is limited to

those harms that result from the risks that made the actor’s

conduct tortious.” Restatement (Third) of Torts: Phys. & Emot.

Harm § 34 (2010). Determining whether “the risks that make an

actor negligent are limited to foreseeable ones, and the

factfinder must determine whether the type of harm that occurred

is among those reasonably foreseeable potential harms that made

the actor’s conduct negligent,” Kaczinski, 774 N.W.2d at 839

(quoting Restatement (Third) of Torts: Phys. & Emot. Harm § 29

cmt. j), is a fundamentally different inquiry, this court finds,

from determining whether a cause was “the only proximate cause.”

Johnson, 481 N.W.2d at 323.


                                 - 22 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 22 of 28
     For these reasons, this court does not find, as a matter of

law, that Defendant may raise the sole proximate cause defense

under Iowa law following the Iowa Supreme Court’s decision in

Kaczinski. Because Defendant has not carried its initial burden

of demonstrating “that there is an absence of evidence to

support the nonmoving party’s case,” Celotex Corp., 477 U.S. at

325, this court will not grant summary judgment.

          4.    Even if the Defense were available, a Genuine
                Dispute of Material Fact would remain as to Sole
                Proximate Cause

     Although this court finds that the sole proximate cause

defense is no longer applicable under Iowa law following the

Iowa Supreme Court’s adoption of the Restatement (Third) in

Kaczinski, this court finds that, were the defense available,

summary judgment would still not be appropriate, because a

genuine dispute of material fact remains as to whether Square

D’s alleged failure to institute asbestos safety precautions,

including respiratory protection, was the sole proximate cause

of Mrs. Reed’s injury. (See Def.’s Br. (Doc. 124) at 7.)

     First, Defendant’s evidence of OSHA violations at Square

D’s facility may not establish that Square D was negligent. As

factual support for the existence of OSHA violations, Defendant

cites the testimony of Susan Raterman, Plaintiffs’ industrial

hygienist, and Defendant argues that “in 1973, there were OSHA


                                 - 23 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 23 of 28
violations for failure to provide medical monitoring to those

exposed or potentially exposed to asbestos at Square D,” (id.

at 7 (citing (Doc. 124-4) Ex. D at 4-5), and that “Square D was

aware of potential hazards of asbestos and aware of the OSHA

regulations governing those hazards,” (Id. at 8 (citing (Doc.

124-4) Ex. D at 6).) Moreover, Defendant cites the testimony of

Carl A. Brodkin, Plaintiffs’ medical expert, who testified that

“the Square D facility had an elevated level of asbestos and was

‘certainly [] in violation of OSHA standards.’” (Id. (citing

(Doc. 124-6) Ex. F at 3-4).)

     However, even if this court could conclude that the OSHA

violations occurred, the Iowa Supreme Court has held that “OSHA

standards were designed to protect employees from unsafe

conditions in the workplace created or permitted by the

employer” and “were not intended to establish negligence per se

in an action by an employee against a third party.” Leaf v.

Goodyear Tire & Rubber Co., 590 N.W.2d 525, 537 (Iowa 1999). For

these reasons, violations of OSHA regulations may not establish

the proximate cause defense. Kuta v. Newberg, 600 N.W.2d 280,

285-86 (Iowa 1999) (citing Leaf, 590 N.W.2d at 537). Thus,

regardless of whether these OSHA violations occurred and whether

Square D was aware of them, this court does not find that this

evidence demonstrates that Square D’s conduct “was the only


                                 - 24 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 24 of 28
proximate cause of plaintiff’s damages,” Chumbley, 521 N.W.2d at

193.

       Second, contrary to Defendant’s arguments that the expert

testimony establishes that “the failure of . . . Square D[] to

institute asbestos safety precautions goes beyond OSHA

violations,” (Def.’s Reply (Doc. 126) at 6), this court finds

that it is too speculative to determine at this stage what

effect, if any, this alleged failure had on Mrs. Reed’s injury.

       Several witnesses described dust as being a constant

presence in the plant. Mrs. Reed referred to it as a “haze,”

(Doc. 125-1 at 11). Other co-workers described it as “smoke,”

(Doc. 125-2 at 8); “[a] lot of dust,” (Doc. 125-3 at 5); and

“[a] big bunch of dust,” (Doc. 125-4 at 7). Even if Defendant is

correct that “there were numerous steps that Square D could have

taken to protect Ms. Reed from asbestos inhalation,” (Def.’s Br.

(Doc. 124) at 5), the evidence presented is insufficient for a

reasonable jury to conclude that these safety measures would

have eliminated the risk to Plaintiff, such that Square D’s

failure to adopt these safety measures is “the only proximate

cause of plaintiff’s damages.” Chumbley, 521 N.W.2d at 193

(emphasis added). Instead, a reasonable jury could find based on

the amount of dust in the air that Square D was not the only




                                 - 25 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 25 of 28
proximate cause of Mrs. Reed’s injury, and instead, that

Defendant’s products were a proximate cause.

     For these reasons, even if this court were to permit

Defendant to raise the sole proximate cause defense, it appears

to the court on the record that there are genuine issues of fact

remaining that must be resolved at trial regarding the role, if

any, that Square D’s conduct played in Mrs. Reed’s injury. See

McLean v. Patten Cmtys., Inc., 332 F.3d 714, 718-19 (4th Cir.

2003).

     C.   Questions Remaining for Trial

     This court recognizes that, despite having found that the

Iowa Supreme Court would not recognize the sole proximate cause

defense following its decision in Kaczinski, there are still

tensions remaining between the arguments advanced by Defendant

as to whether Square D’s conduct negates Defendant’s liability

and the current state of Iowa law.

     Although not raised by the parties with regard to this

motion for summary judgment, Iowa law has historically permitted

parties to raise arguments regarding superseding and intervening

causes. See State v. Henning, 545 N.W.2d 322, 325 (Iowa 1996);

see also Iowa Civil Jury Instructions § 700.6,

https://cdn.ymaws.com/sites/www.iowabar.org/resource/resmgr/

files/Linked_12-17_Civil_Jury_Inst.pdf (last visited Apr. 12,


                                 - 26 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 26 of 28
2021). However, it is not clear under Iowa law whether the

concept of intervening and superseding causes survived the Iowa

Supreme Court’s adoption of the Restatement (Third), as the Iowa

Supreme Court has previously grounded its analysis in a

conception of causation based on the Restatement (Second) of

Torts. See, e.g., Henning, 545 N.W.2d at 325 (citing Restatement

(Second) of Torts §§ 440, 441).

     Moreover, to the extent that the Iowa Supreme Court would

continue to recognize the concept of intervening and superseding

causes after Kaczinski, it appears to this court that there is

at least an argument that, in evaluating various causes and

their impact on liability, this analysis is to be done in

accordance with the “scope of liability” test articulated by the

Restatement (Third). In a section titled, “Intervening Acts and

Superseding Causes” within the Restatement (Third), the drafters

state “[w]hen a force of nature or an independent act is also a

factual cause of harm, an actor’s liability is limited to those

harms that result from the risks that made the actor’s conduct

tortious.” Restatement (Third) of Torts: Phys. & Emot. Harm § 34

(2010). This language mirrors that of “scope of liability,”

which states that “[a]n actor’s liability is limited to those

harms that result from the risks that made the actor’s conduct

tortious.” Id. § 29.


                                 - 27 -



   Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 27 of 28
       This court advises the parties of these matters because

this court will need to formulate jury instructions, and it does

not appear to this court that this opinion addresses the

analysis necessary to resolve these potentially complex issues

that may be presented during the course of the charge

conference. This court anticipates holding a pre-trial charge

conference in an effort to hear from the parties and resolve

these issues. The Iowa Supreme Court does accept certified

questions of law from federal district courts, Iowa Code §

684A.1 (2021), if the parties wish to consider that possibility.

IV.    CONCLUSION

       For the reasons set forth above, this court finds that

Defendant’s Motion for Summary Judgment, (Doc. 123), will be

denied as to all claims.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Summary

Judgment, (Doc. 123), is DENIED WITHOUT PREJUDICE.

       This the 15th day of April, 2021.



                                    __________________________________
                                       United States District Judge




                                    - 28 -



      Case 1:18-cv-00720-WO-JLW Document 133 Filed 04/16/21 Page 28 of 28
